Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00210-CV

                                     Deepti MARIMADAIAH,
                                             Appellant

                                                 v.
                                               Naresh
                                       Naresh Kumar DAHAT,
                                              Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-13649
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 6, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal on April 21, 2015. The motion contains a

certificate of service to appellee, who does not oppose the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.

                                                   PER CURIAM